LATTIMORE, Judge.
Conviction for violating the liquor law; punishment, a fine of $100.00.
The complaint contains two counts, one charging the sale and the other the possession for purposes of sale, of whisky alleged to have been sold and possessed in Delta County, Texas, —and we quote: “The sale of such liquor in said Delta County, Texas, having been theretofore and was then prohibited in said county by the laws of said State.” The date of the alleged sale and possession was the 14th day of March, 1936.
*428We know of no State law in Texas prohibiting the sale or the possession of such liquor for purposes of sale in Delta County, Texas, on the 14th day of March, 1936. We have no such State law. If it was the purpose of the pleader to charge a sale or possession for purposes of sale under and by virtue of some local option election held in Delta County either subsequent or prior to the repeal of the constitutional amendment in 1935, forbidding the sale of intoxicating liquor in this State,— the complaint should have set out that the accused did then and there sell whisky to- after an election had been held by the qualified voters of Delta County, Texas, in accordance with law, to determine whether or not the sale of spirituous and intoxicating liquor, to-wit: whisky, should be prohibited, and such election had resulted in favor of prohibiting the sale of such liquor in said county, and the Commissioners’ Court of said county had duly made, passed and entered its order declaring the result of said election prohibiting the sale of spirituous and intoxicating liquor in said county; which said order had been published for the time and in the manner required by law; said election having been theretofore held on - day of - A. D. -. The information in this case charging no offense against the laws of the State, the judgment will be reversed and the prosecution ordered dismissed.

Reversed and prosecution ordered dismissed.